                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

BRANDON NICHOLAS BARNETT,                              )
                                                       )
                 Plaintiff,                            )
                                                       )
         V.                                            )             No. 1:19-CV-102 PLC
                                                       )
SHONNA YOUNG, et al:,                                  )
                                                       )
                 Defendants.                           )

                                    MEMORANDUM AND ORDER

         This matter is before the Court on the motion of plaintiff Brandon Nicholas Barnett, a

·prisoner, for leave to commence this civil action without prepayment of the required filing fee.

The motion will be denied, and this case will be dismissed without prejudice to the filing of a fully-

paid complaint.

        Plaintiff is a prisoner who, while incarcerated or detained, has filed at least three civil

actions that were dismissed for failure to state a claim upon which relief may be granted or on res

judicata grounds. 1 See Barnett v. 5th Judicial Circuit Court Buchanan County, et al., No. 5:11-

cv-6031-DW (W.D. Mo. May 18, 2011) (summary dismissal for failure to state a claim upon which

relief may be granted), Barnett v. Buchanan County, Missouri, et al., No. 5: 15-cv-6044-DW (W.D.

Mo. May 8, 2015) (same), and Barnett v. Hinton, et al., No. 5:18-cv-6115-HFS (W.D. Mo. Nov.

5, 2018) (summary dismissal on resjudicata grounds).


1
  The Eighth Circuit Court of Appeals has recognized that dismissals on res judicata grounds are properly
counted as "strikes" for purposes of28 U.S.C. § 1915(g). See Higgins v. Carpenter, 258 F.3d 797, 801 (8th
Cir. 2001) (prior cases dismissed as barred by resjudicata qualified as strikes), Burke v. St. Louis City Jails,
603 F. App'x 525 (8th Cir. 2015) (affirming the portion of the district court's decision determining that the
plaintiff had acquired three qualifying strikes when one of the cases the district court cited was dismissed
on resjudicata grounds); see also Harmon v. Webster, 26JF. App'x 844, 846 (11th Cir. 2008) (affirming
the district court's determination that its dismissal on res judicata grounds should count as a strike for
purposes of§ 1915(g)).
         The Prison Litigation Reform Act of 1996 provides, in relevant part:

       In no event shall a prisoner bring a civil action ... under this section if the prisoner
       has, on three or more prior occasions, while incarcerated or detained in any facility,
       brought an action ... in a co'urt of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which relief
       may be granted, unless the prisoner is under imminent danger of serious physical
       injury.

28 U.S.C. § 1915(g). Therefore, plaintiff may proceed in forma pauperis in this action only if he

"is under imminent danger of serious physical injury." Id.

       In the complaint, plaintiff alleges that, from approximately August 16, 2018 to August, 20,

2018, medical treatment for a toenail fungus was delayed. Plaintiff complains that he received the

fungal infection when he was housed in a "suicide" cell that had not been properly cleaned. These

allegations do not establish that plaintiff is currently under imminent danger of serious physical

injury. Additionally, plaintiff alleges only past harm, which is insufficient to trigger the imminent

danger exception to§ 1915(g). Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998). Therefore,

plaintiff may not proceed in forma pauperis in this action.

       For the foregoing reasons, plaintiff may not proceed in forma pauperis in this action. As a

result, the Court will deny plaintiffs motion for leave to proceed in forma pauperis and will

dismiss this case without prejudice to the filing of a fully-paid complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

[Doc. #2] is DENIED.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the

filing of a fully-paid complaint. A ~eparate order of dismissal will be entered herewith:




                                                 2
     IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [Doc.

#3] is DENIED AS MO~ll

     Dated   this~ day of July, 2019.

                                               .ROSS
                                              D STATES DISTRICT JUDGE




                                        3
